PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant Texaco seeks payment of the sum of $33.09 for petroleum purchases made by respondent. In its Answer, respondent admits that the claim is valid and that the claimant is entitled to receive payment, but further alleges that there were not sufficient funds remaining in respondent’s appropriation at the close of that fiscal year from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of further opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.